ORDER
PER CURIAM.
Claimant, Randall Fryer, appeals from the Labor and Industrial Relations Commission’s *153denial of his claim against the Second Injury Fund. We have reviewed the record on appeal and find the decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).